IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 54 MM 2018
 COURT OF COMMON PLEAS LUZERNE                :
 COUNTY,                                      :
                                              :
                      Respondent              :
                                              :
                                              :
               v.                             :
                                              :
                                              :
 RONALD LAMB, JR.,                            :
                                              :
                      Petitioner              :


                                        ORDER



PER CURIAM

        AND NOW, this 27th day of June, 2018, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus are GRANTED. The Court of Common

Pleas of Luzerne County is DIRECTED to adjudicate Petitioner’s pending filing within 90

days.

        The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Luzerne County.